Mr. Justice Scott delivered the opinion of the Court. It was not necessary, certainly, for the plaintiff to negative the payment to English before his endorsement, with particularity of time and place, or in any way otherwise than in general terms; because, if an issue had been raised as to such payment, it would not have rested upon the negation of payment in the declaration, but upon its averment in the plea setting it up. And that such negation is embraced in the terms, “ and before the payment of any part thereof,” (used by the pleader in reference to the sum of money specified in the bill,) when the whole declaration is considered together, is, in our opinion, entirely clear. The other cause of demurrer specified, is without any semblance of foundation. Let the judgment be reversed, and the cause remanded, to be proceeded with. Chief Justice Watkins not sitting.